Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1-7, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2021/0092622) (“Tiirola”) in view of Choi et al. (US 2018/0324788) (“Choi”).
For claims 1, 15, and 20; Tiirola discloses:  equipment terminal (UE) in a wireless network, comprising: receiving a configuration for a physical downlink control channel (PDCCH); detecting downlink control information (DCI) in the PDCCH (paragraph 41-44:  NR physical downlink control channel (PDCCH) may be used to convey downlink control information (DCI)… a UE 110 finds its PDCCH by monitoring a set of PDCCH candidates in every monitoring occasion…CCEs may be arranged within a predefined CORESET configured via higher layer signaling); receiving, from the DCI, control information for a serving cell configured with one or more bandwidth units in a frequency domain, wherein the control information is provided for each bandwidth unit of the serving cell (paragraph 75-78:  subband specific LBT…The indication may be conveyed via group common PDCCH (GC -PDCCH) and/or via dedicated DCI (such as DL/UL grant). Additionally, the Tx BW configuration may indicate the active subbands); and performing a downlink reception from the serving cell or an uplink transmission to the serving cell according to the control information (paragraph 78:  The gNB 170 may adjust its Tx BW configuration accordingly. According to an exemplary proposed idea, the gNB 170 indicates its Tx BW configuration to the UEs in the cell (e.g., at least) by means of DL control information).
Tiirola does not expressly disclose, but Choi from similar fields of endeavor teaches:  plurality of serving cells (paragraph 62:  CA is defined as a bandwidth extension technique, and a plurality of serving cells can be configured for the terminal. For data scheduling of the base station, the terminal periodically or non-periodically transmits channel information on the plurality of serving cells to the base station. The base station schedules data and transmits the data for each carrier, and the terminal transmits A/N feedback on the data received for each carrier).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CA configuration as described by Choi in the bandwidth configuration as described by Tiirola.  The motivation is to improve configuration of multiple serving cells as well as single serving cells.
For claim 2; Tiirola discloses:  the configuration further provides time-and frequency resources for monitoring the PDCCH (paragraph 82:  Furthermore, the configuration is made such that each subband contains sufficient amount of PDCCH candidates to convey PDCCH reliably enough. An example of the wideband CORESET configuration placed on a common PRB grid and covering four subbands is shown in the example of FIG. 5).
For claim 3; Tiirola discloses:  wherein each bandwidth unit is a subband for which a listen-before-talk (LBT) process is performed by a base station associated with the serving cell to determine channel availability of the subband for reception or transmission (paragraph 75-78:  subband specific LBT…The indication may be conveyed via group common PDCCH (GC -PDCCH) and/or via dedicated DCI (such as DL/UL grant). Additionally, the Tx BW configuration may indicate the active subbands).
For claims 4 and 16; Tiirola discloses:  the control information indicates channel availability of each bandwidth unit of the serving cell (paragraph 78:  the Tx BW configuration may indicate the active subbands, e.g. in terms of bitmap or RIV (resource indication value)).
For claims 5 and 17; Tiirola discloses:  wherein the DCI includes a bit field containing one or more bits, each bit in the bit field indicating channel availability of each bandwidth unit of the serving cell (paragraph 78:  the Tx BW configuration may indicate the active subbands, e.g. in terms of bitmap or RIV (resource indication value)).
the gNB 170 indicates its Tx BW configuration to the UEs in the cell (e.g., at least) by means of DL control information …Tx BW configuration may indicate the active subbands, e.g. in terms of bitmap or RIV (resource indication value)).
For claim 7; Tiirola discloses:  wherein the PDCCH uses UE-group common signaling (paragraph 78:  The indication may be conveyed via group common PDCCH (GC -PDCCH) and/or via dedicated DCI (such as DL/UL grant)).

Claims 8-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Choi in view of Kwak et al. (US 2020/0145972) (“Kwak”).
For claim 8; Tiirola discloses the subject matter in claim 1 as described above in the office action.
Tiirola does not expressly disclose, but Kwak from similar fields of endeavor teaches:  wherein the control information indicates a first duration of channel occupancy of each bandwidth unit of the serving cell (paragraph 56-57:  the indication of the COT may include an indication, in terms of a time-interval, of the remaining time of an acquired COT by the gNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kwak in the bandwidth configuration as described by Tiirola.  The motivation is to improve scheduling.
For claim 9; Tiirola discloses the subject matter in claim 1 as described above in the office action.
the indication of the COT may include an indication, in terms of a time-interval, of the remaining time of an acquired COT by the gNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kwak in the bandwidth configuration as described by Tiirola.  The motivation is to improve scheduling.
For claim 10; Tiirola discloses the subject matter in claim 1 as described above in the office action.
Tiirola does not expressly disclose, but Kwak from similar fields of endeavor teaches:  receiving, from the configuration, a third duration of channel occupancy of the serving cell, wherein the control information for the serving cell is valid until an end of the third duration (paragraph 56-57:  the indication of the COT may include an indication, in terms of a time-interval, of the remaining time of an acquired COT by the gNB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kwak in the bandwidth configuration as described by Tiirola.  The motivation is to improve scheduling.
For claims 11 and 19; Tiirola discloses the subject matter in claim 1 as described above in the office action.
Tiirola does not expressly disclose, but Kwak from similar fields of endeavor teaches:  the configuration further provides a position of a field in the DCI (paragraph 52:  The position of the information for initial access can fixed inside the DCI format 2_0 payload in order for all UEs to understand the exact position) and an identifier of the serving cell (paragraph 63:  UE receives DCI format 2_0 using its cell ID), wherein the field containing the control information for the serving cell (paragraph 52:  The position of the information for initial access can fixed inside the DCI format 2_0 payload in order for all UEs to understand the exact position).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kwak in the bandwidth configuration as described by Tiirola.  The motivation is to improve scheduling.
For claims 12 and 18; Tiirola discloses the subject matter in claim 1 as described above in the office action.
Tiirola does not expressly disclose, but Kwak from similar fields of endeavor teaches:  receiving, from the DCI, per-cell control information for one or more serving cells that are configured with respective one or more bandwidth units in the frequency domain (paragraph 52:  The position of the information for initial access can fixed inside the DCI format 2_0 payload in order for all UEs to understand the exact position) wherein the per-cell control information is provided for each bandwidth unit of each serving cell (paragraph 56:  the indication of the COT may include an indication, in terms of one or more frequency sub-bands, within the applicable BWP, associated with this indication, which may depend on LBT status).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kwak in the bandwidth configuration as described by Tiirola.  The motivation is to improve scheduling.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Choi in view of Cai et al. (US 2021/0258816) (“Cai”).
For claim 13; Tiirola discloses the subject matter in claim 1 as described above in the office action.
Tiirola does not expressly disclose, but Cai from similar fields of endeavor teaches:  canceling the downlink reception for a signal or a channel, wherein the signal or the channel overlaps with the one or more bandwidth units of the serving cell, if the control information indicates that any of the one or more bandwidth units overlapped with the signal or the channel is not available (paragraph 84:  a transmission bandwidth of an intermediate frequency cable can be accelerated in a manner that uplink and downlink frequency bands completely or partially overlap, and the first self-interference signal generated therefrom can be cancelled).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signal processing as described by Cai in the bandwidth configuration as described by Tiirola.  The motivation is to improve reception.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Choi in view of Zhang et al. (US 2020/0112978) (“Zhang”).
For claim 14; Tiirola discloses the subject matter in claim 1 as described above in the office action.
Tiirola does not expressly disclose, but Zhang from similar fields of endeavor teaches:  switching from a first type channel access procedure to a second type channel access procedure for the uplink transmission of a signal or a channel, where the signal or the channel overlaps with the one or more bandwidth units of the serving cell, if the the BS switches between the UL data/control reception and the discovery signal transmission with category 2 LBT or no LBT without losing its TXOP. The type of LBT for discovery signals and for subsequent UL transmission may also be different (e.g., no LBT for discovery signals but category 2 LBT for subsequent UL transmissions)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signal processing as described by Zhang in the bandwidth configuration as described by Tiirola.  The motivation is to improve uplink transmissions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bendlin et al. (US 10,455,488); Bendlin discloses COT indicating via GC-PDCCH.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.